DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8- 15 and 17 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (U.S. Patent App. No. 2020/0199012 A1) as evidenced by Koyama et al. (U.S. Patent No. 9,580,352 B2).
Regarding claim 1, Hayashi et al. disclose an alkali-free glass substrate (Title) comprising, as represented by mass % based on oxides, SiO2, Al2O3, B2O3, {MgO + CaO + SrO + BaO} all meeting/overlapping the claimed percentages (Abstract; Examples – especially example 14).  Hayashi et al. further disclose -OH values meeting the claimed limitations (examples – especially example 14) and Cl content being controlled to be 5% or less (Paragraph 0074).
Hayashi et al. fail to explicitly teach controlling the [-OH], [Cl], [B2O3] to insure that the bubble growth index, I, is 320 or more (noting that the I formula is a house-derived formula by Applicants designed to characterize the controlled bubble growth and characteristics in the glass).
However, Hayashi et al. teach encompassing values of [-OH], [Cl], [B2O3] which would result in I values meeting the claimed limitations (see teachings of parameters as suitable for these values, as well as what is disclosed in Applicants’ disclosure, noting definite overlap in I values that are obtainable by using [-OH], [Cl], [B2O3] parameters within the metes and bounds of the Hayashi et al. disclosure).  Hayashi et al. further teach that they clearly recognize the importance of controlling the bubble formations and characteristics in the glass (see Tables – all of which have several parameters reported about bubbles, and relevant disclosure thereto).
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the [-OH], [Cl], [B2O3] values, and hence the I formula value, through routine experimentation, especially given the teaching in Hayashi et al. regarding the desire to control the [-OH], [Cl], [B2O3] parameters to overlapping/encompassing values as explicitly taught by Applicants, and also to control the glass bubble characteristics.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Hayashi et al. to insure that the glass composition meets the entirety of the claimed limitations by simple and routine optimization of known parameters within the full metes and bounds as taught by Hayashi et al. for forming alkali-free glass having excellent bubble characteristics, as well as a high strain point (Abstract).
Regarding claim 2, the claimed I value is deemed obvious for the same optimization reasons as provided above.
Regarding claim 3, Hayashi et al. disclose strain points meeting the claimed limitations (examples – especially example 14).
Regarding claims 4 – 6, Hayashi et al. disclose glass compositions meeting the claimed limitations (example 14 and also noting Abstract disclosure of 0 to 4.5 mass % B2O3 as suitable).
Regarding claims 8 – 10, the Examiner takes Official Notice that forming substrates of alkali-free glass of encompassing dimensions is within the knowledge of a person of ordinary skill in the art of glass substrate formation, depending on the ultimate end use of the alkali-free glass.  As support for the Examiner’s position that these parameters are art recognized as known and obtainable dimensions, the Examiner points to Koyama et al., which disclose a similar glass substrate having encompassing dimensional characteristics (Title; Abstract; examples; and at least col. 21, lines 37 – 58).
Regarding claim 11, Hayashi et al. disclose bubble counts meeting the claimed limitations (examples and Paragraph 0148).
The limitations of claims 12 and 13 are product-by-process limitations and are not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, Hayashi et al. disclose forming a glass substrate that is alkali-free and has substantially the same composition in a similar, if not identical manner; as such, there is sound basis that there is no unobvious difference due to any alleged process distinctions.
Claims 14, 15 and 17 – 20 are met for the reasons cited above.


Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi et al. as applied above, and further in view of IDS reference WO 2013/183569 A1.
Hayashi et al. is relied upon as described above.
Hayashi et al. fail to disclose the Young’s modulus of the glass.
However, WO ‘569 A1 teach a similar alkali-free glass (as support for this similarity, see ISR and International Written Opinion with the rejection of the claims predicated on this IDS reference), wherein WO ‘569 A1 teach that one can obtain high modulus values exceeding the claimed range with a substantially identical composition.  It would have been a matter of routine optimization and design choice to optimize the glass to achieve the claimed Young’s modulus when using the glass substrate in usage scenarios that demand high modulus values; such as when forming a substrate for a magnetic recording medium (Abstract and examples).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Hayashi et al. to insure that the glass has a Young’s modulus meeting the claimed values as taught by WO ‘569 A1, since that would allow the glass to be used in situations where a high modulus is required, such as for a magnetic recording medium substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
October 21, 2022